ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-347, concluding that SHMUEL KLEIN of MAHWAH, who was admitted to the bar of this State in 1987, should be disciplined as a matter of reciprocal discipline, respondent having been suspended from practice in New York for conduct in violation of RPC 8.4(b) (conduct that adversely reflects on the attorney’s fitness to practice), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice), and respondent having been ordered to show cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that SHMUEL KLEIN is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.